DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1, 2, 4, 5, 7, 10, 11, 15 and the addition of new claim 16, in the paper of 10/7/2022, is acknowledged.    Applicants' arguments filed on 10/7/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-16 are still at issue and are present for examination. 
Election/Restrictions
	Applicant's election without traverse of the invention of Species Group 1:  SEQ ID NO:72, Species Group 2:  SEQ ID NO:4 and Species Group 3, SEQ ID NO: 55, in the paper of 6/21/2022, is acknowledged.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
There are currently no information disclosure statements found in the application file.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “98% identical t o SEQ ID NO:17” which should be “98% identical to SEQ ID NO:17.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Previously claim 1 (claims 2-16 dependent from) was rejected as indefinite in that the recitation “polymerase domain” was unclear with regard to what a “polymerase domain” is in the claim.  As previously stated, while a polymerase is a protein that has polymerase activity and a domain is a portion of a protein such as a polymerase, it is unclear what a “polymerase domain” is.  It was unclear if a “polymerase domain” must possess polymerase activity and applicant’s specification does not remedy this.  Thus, it was unclear as to exactly what a polymerase domain was and it was interpreted as merely a protein domain or a portion of a protein with no required activity.
Applicants have amended the claims such that they now recite “polymerase activity domain”.  Applicants submit that it would be clear to one of skill in the art that what is intended is polymerase activity domain.  Applicants further submit that applicant’s specification (1st paragraph, page 21 ) says the enzyme was further improved by fusing to its N-terminus a domain from the Taq DNA polymerase enzyme that conferred 5’-3’ exonuclease activity and a domain that confers 5’-3’ exonuclease activity would clearly understood by a person of ordinary skill in the art to be a 5’-3’ exonuclease activity domain.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered.  Applicants argument is found partially persuasive with regard to the previous rejection based on “exonuclease domain” and newly amended “exonuclease activity domain”.
Applicants amendment and argument is not found persuasive with regard to “polymerase domain” and newly amended “polymerase activity domain”.  It remains unclear and confusing and thus indefinite as to what activities a “polymerase activity domain” has.
  While applicants have stated that “a domain that confers 5’-3’ exonuclease activity would clearly be understood by a person of ordinary skill in the art to be a 5’-3’ exonuclease activity domain, applicants have not stated what activity is associated with a “polymerase activity domain” and applicants’ specification does not remedy the situation.  
As stated above and previously, while a polymerase is a protein that has polymerase activity and a domain is a portion of a protein such as a polymerase, it is unclear what a “polymerase domain” or “polymerase activity domain” is.  It is unclear if a “polymerase activity domain” must possess polymerase activity and applicant’s specification does not remedy this.  In response to applicant’s submission that one of skill in the art would have known what activity a “polymerase activity domain” would have, applicants specification discusses embodiments of the invention as comprising reverse transcriptase activity, 5’-3’ exonuclease activity, polymerase activity and/or catalytic activity, all of which are activities of a polymerase.  Thus, it remains unclear as to what a “polymerase activity domain” is.
Claim 16 (claims 7 and 11-14 dependent from) is indefinite in the recitation “wherein the polypeptide further comprises an amino acid sequence of SEQ ID NO:4” in that it is unclear how this “further” limitation relates to claim 4 from which claim 16 depends.  Claim 4 already comprises an amino acid sequence of SEQ ID NO:4 or at least 90% identical thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claim(s) 7, 11-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn based upon applicant’s amendment of the claims in the paper of 10/7/2022.

Claim(s) 1-6, 8-10 and 15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a reverse transcriptase polypeptide comprising the amino acid sequence that is of SEQ ID NO: 4 and methods of its use in syntheses of nucleic acids and polynucleotides encoding said reverse transcriptase polypeptide, does not reasonably provide enablement for any possible polypeptide comprising a polymerase domain comprising an amino acid sequence of SEQ ID NO:16 and an amino acid sequence selected from the group consisting of SEQ ID NO:17 and SEQ ID NO:72, or amino acid sequences at least 90%, preferably at least 95%, more preferably at least 98% identical thereto and methods of its use in nucleic acid synthesis and polynucleotides encoding said polypeptide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 1-6, 7, 8-10, 11-14 and 15.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Applicants Response:
Applicant submits that claim 1, as currently amended, "a polypeptide comprising a polymerase activity domain, wherein the polymerase activity domain comprises an amino acid sequence of SEQ ID NO: 16 and an amino acid sequence selected from the group consisting of SEQ ID NO: 17 and SEQ ID NO:72, or amino acid sequences at least 90%, preferably at least 95%, more preferably at least 98% identical to SEQ ID NO:17 or SEQ ID NO:72" is fully enabled. Applicant submits that claim 1 is enabled in that polypeptides comprising a first region, wherein the first region is a polymerase activity domain comprising an amino acid sequence of SEQ ID NO: 16 and a second region comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 17 and SEQ ID NO:72 are fully described in the specification for having polymerase activity and one of skill in the art would understand how to make and use them.  Applicants submit that Claims 1-6 do not requirement enablement for RT activity. 
Applicants submit that Claim 7 which recites "wherein the polypeptide exhibits reverse transcriptase activity and/or 5'-3' exonuclease activity" has been amended to depend from new claim 16 which recites "wherein the polypeptide comprises an amino acid sequence of SEQ ID NO:4." Applicants submit that thus, the claims requiring RT activity have been amended to recite the sequence of SEQ ID NO:4 which follows the logic of the Office Action alleging that only SEQ ID NO:4 is enabled for having RT activity. 
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants submission that that claim 1 is fully enabled, as stated previously and above, Claim(s) 1-3, 15-17, 19, 20, 22-25 remain so broad as to encompass any possible polypeptide comprising a polymerase activity domain comprising an amino acid sequence of SEQ ID NO:16 and an amino acid sequence selected from the group consisting of SEQ ID NO:17 and SEQ ID NO:72, or amino acid sequences at least 90%, preferably at least 95%, more preferably at least 98% identical to SEQ ID NO:17 and/or SEQ ID NO:72,  and methods of its use in nucleic acid synthesis and polynucleotides encoding said polypeptide (see above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA )).  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides, encoding polynucleotides and methods of use of said polypeptides encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal structural and minimal if any functional limits on the polypeptides encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to polypeptide having reverse transcriptase activity and comprising the amino acid sequence of SEQ ID NO:4.  
In response to applicants submission that claim 1 is enabled in that polypeptides comprising a first region, wherein the first region is a polymerase activity domain comprising an amino acid sequence of SEQ ID NO: 16 and a second region comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 17 and SEQ ID NO:72 are fully described in the specification for having polymerase activity and one of skill in the art would understand how to make and use them, this is not found persuasive as it not apparent how the claimed polypeptides comprising a first region, wherein the first region is a polymerase activity domain comprising an amino acid sequence of SEQ ID NO: 16 and a second region comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 17 and SEQ ID NO:72 are fully described in the specification for having polymerase activity.  The broadest reasonable interpretation of claim 1 and its dependent claims 2-6 does not require nor is limited to polymerase or any other activity. 

Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible polypeptide comprising a polymerase domain comprising an amino acid sequence of SEQ ID NO:16 and an amino acid sequence selected from the group consisting of SEQ ID NO:17 and SEQ ID NO:72, or amino acid sequences at least 90%, preferably at least 95%, more preferably at least 98% identical of SEQ ID NO:17 and SEQ ID NO:72.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those variant polypeptides, polynucleotides and methods having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Closest Prior/Relevant Art
Schoenfield et al. (Lateral Gene Transfer of Family A DNA Polymerases between Thermophilic Viruses, Aquificae, and Apicomplexa, Mol. Biol. Evol. 30(7) pp 1653-1664, April 2013) discloses a polymerase comprising an amino acid sequence having 85% sequence identity to SEQ ID NO:16.

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
11/30/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652